Citation Nr: 0912538	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  07-38 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from December 1990 to October 
1999, from February 2000 to February 2002, and from February 
2003 to November 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.

The Veteran testified before the undersigned Acting Veterans 
Law Judge in August 2008.  A transcript of the hearing has 
been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted, the Veteran testified before the undersigned in 
August 2008.  At his hearing, he described an incident in 
Iraq during which a mortar round resulted in the loss of a 
tractor and two individuals.  He estimated that the incident 
had occurred during June or July of 2003.  The Veteran had 
not previously reported this stressor.  The Board has 
concluded that verification of this stressor should be 
attempted.

The Board also notes that the RO has attempted to obtain 
records from the Veteran's Reserve unit, at an address in 
Pine Bluff, Arkansas, provided by the Veteran.  Service 
personnel records associated with the Veteran's claims file 
reflect that while deployed, the Veteran served under the 
281st Transportation Company and that he initially reported 
to Headquarters, U.S. Army Air Defense Artillery Center, Ft. 
Bliss, Texas.  Service personnel records also indicate that 
the Veteran received notification of his order to active duty 
from the 647th Area Support Group at El Paso, Texas.  It is 
possible that either of these organizations might possess 
additional information pertaining to the Veteran's deployment 
to Iraq during 2003.  

The Veteran is advised that if he has any additional 
information pertaining to his claimed PTSD stressors, he 
should submit such evidence.

In light of the above discussion, the Board has determined 
that additional development of the record is required.  
Accordingly, the case is REMANDED for the following action:

1.  Contact the 647th Area Support Group 
at El Paso, Texas and the U.S. Army Air 
Defense Artillery Center at Fort Bliss, 
Texas (addresses are available through 
service personnel records already 
associated with the claims file) and 
request copies of any service personnel 
records pertaining to the Veteran's 
deployment to Iraq in 2003.  All attempts 
to obtain records should be fully 
documented in the record.  Negative 
replies should be requested, documented 
in the record, and communicated to the 
Veteran.

2.  Upon completion of the above, submit 
a request to the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
formerly the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR).  The request should 
specifically indicate the unit(s) 
identified by the Veteran, and should 
request any information pertaining to a 
mortar attack on his unit that destroyed 
a tractor and killed personnel during the 
period encompassing June and July 2003.  
If the Veteran supplies any additional 
information pertaining to stressful 
incidents during his deployment to Iraq, 
and such information is sufficient for 
submission to the JSRRC, such information 
should also be submitted with a request 
for verification.  

The request should be accompanied by a 
copy of the Veteran's DD 214, and a copy 
of this remand, and all associated 
documents.  

If the JSRRC is unable to provide 
information regarding any of the 
stressors alleged by the Veteran, it 
should provide specific confirmation of 
that fact.

2.  If any claimed stressor is verified, 
the Veteran should be afforded a VA 
psychiatric examination to determine 
whether he has PTSD due to a verified 
stressor(s).  The examiner should 
determine the nature and extent of any 
currently demonstrated acquired 
psychiatric disorders.  A diagnosis of 
PTSD consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM- IV) should be made or ruled out.  
If PTSD is diagnosed, the examiner should 
identify the specific stressor or 
stressors that support that diagnosis.  
If PTSD is not diagnosed, the examiner 
should explain why the diagnosis was not 
made.  

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

3.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




